
	

113 HR 2537 IH: To amend title 49, United States Code, with respect to employee protective arrangements, and for other purposes.
U.S. House of Representatives
2013-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2537
		IN THE HOUSE OF REPRESENTATIVES
		
			June 27, 2013
			Mr. Gingrey of
			 Georgia introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend title 49, United States Code, with respect to
		  employee protective arrangements, and for other purposes.
	
	
		1.Employee protective
			 arrangements
			(a)In
			 generalSection 5333 of title
			 49, United States Code, is amended—
				(1)by striking
			 (a) Prevailing wages
			 requirement.—; and
				(2)by striking
			 subsection (b).
				(b)Conforming
			 amendments
				(1)Formula grants
			 for rural areasSection 5311(i) of title 49, United States Code,
			 is repealed.
				(2)Administrative
			 provisionsSection 5334(a)(1)
			 of title 49, United States Code, is amended by striking (except terms
			 the Secretary of Labor prescribes under section 5333(b) of this
			 title).
				
